PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Audtra Benefit Corp.
Application No. 15/892,411
Filed: 9 Feb 2018
For: System and Method for Recording, Transcribing, Transmitting, Searching and Monetizing Audio Data and Performing Content Parameter Calculations
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed April 11, 2022, to expunge information from the instant application.  

The petition is DISMISSED.

Petitioner requests that all petitions/papers from January 10, 2022, through March 1, 2022, except the petition filed March 1, 2022, and the AFCP Request, be expunged from the instant application. The petition submits that this document was unintentionally submitted in the instant application.  

The USPTO is precluded from addressing the petition on the merits as the petition is not properly signed and is treated as unsigned. 37 CFR 1.33(b) provides (emphasis added):

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)	A patent practitioner of record;
(2)	A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)	The applicant (§ 1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

The application data sheet (ADS) filed February 9, 2018, with the original application papers lists Audtra Benefit Corp., a juristic entity (e.g. an organization assignee), as the applicant. As such, the petition must be signed by a registered patent practitioner.  

Further, even if the applicant was the inventor, the petition would still not be properly signed because the petition includes an improper S-signature. As set forth in 37 CFR 1.4(d)(2)(iii)(A), an S-signature must include the signer’s name presented in printed or typed form preferably immediately below or adjacent to the S-signature.

Petitioner is advised as a courtesy of the following information concerning expungement of information from an application: 

37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]

The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, is discussed in the Manual of Patent Examining Procedure (MPEP) § 724.05 II. This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)	the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)	it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)	the information has not otherwise been made public;
(D)	there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)	it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)	the petition fee as set forth in 37 CFR 1.17(g) is included.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET